 



Exhibit 10(bb)

      $                       Date of Grant:                     

DEFERRED PAYMENT CASH AWARD
CLIFF VESTING
DENBURY RESOURCES INC.
     This grant of a deferred payment cash award (the “Award”) is hereby made by
Denbury Resources Inc. (the “Company”) to ___(the “Employee”) on ___(“Date of
Grant”). Defined terms used herein which are capitalized but not defined in this
Award shall have the meaning assigned to them under the 2004 Omnibus Stock and
Incentive Plan for Denbury Resources Inc.
1. Amount of Award. This Award is in the amount of $___.
2. Vesting of Award. This Award will “Vest” and become non-forfeitable on
occurrence of the earliest of the dates (“Vesting Date”) set forth in
(a) through (d) immediately below:

  (a)   the date of the 4th Anniversary of the Date of Grant;     (b)   the date
of Employee’s death or Disability;     (c)   the date of a Change in Control;  
  (d)   the date of Employee’s Separation if such Separation occurs after the
Employee’s Retirement Vesting Date.

3. Payment of Award. The full amount of the Award, net of withholding, will be
paid to the Employee in a single lump sum cash payment within a reasonable
period of time after the Vesting Date. The Employee shall have no right to
payment of any amount hereunder prior to the Vesting Date, and funds for payment
of the Award have not been segregated, and will not be segregated, from the
Company’s assets, and this Award is solely a general unsecured obligation of the
Company to pay such Awards within a reasonable period of time following the
Vesting Date. This Award will not accrue any interest nor will its dollar value
appreciate.
4. Termination of Award. If the Employee Separates at any time prior to the
Vesting Date, this Award expires, and the Employee’s right to receive all or any
part of the Award is permanently forfeited, on such date of Separation.
5. Withholding. On the Vesting Date (or if not practical then on a date
thereafter which is on or prior to payment of the Award), the minimum amount of
Federal and state income and employment taxes required to withheld by the
Company shall be deducted from the Award, and only the remainder of the Award
paid to the Employee. The Employee, in his or her sole discretion, may direct
the Company to withhold from the Award any amount in excess of the minimum
withholding, by notifying the Human

 



--------------------------------------------------------------------------------



 



Resource Department prior to payment of the Award and completing the appropriate
withholding forms.
6. No Transfers Permitted. The rights under this Award are not transferable by
the Employee otherwise than by will or the laws of descent and distribution, and
so long as Employee lives, only Employee or his or her guardian or legal
representative shall have any rights under this Award. In the event of
Employee’s Separation by reason of death, or Employee’s death after the Vesting
Date but before actual payment has been made, the Award will be paid to the
Employee’s Beneficiary within 30 days.
7. No Right To Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuation of employment by the Company,
nor any right to provide services to the Company, nor shall it interfere in any
way with Employee’s right to terminate employment, nor the Company’s right to
terminate Employee’s employment, at any time.
8. Committee Authority. The Award shall be administered by the Committee, which
shall adopt rules and regulations for carrying out the purposes of the Award
and, without limitation, may delegate all of what, in its sole discretion, it
determines to be ministerial duties to the Administrator; provided, further,
that the determinations under, and the interpretations of, any provision of the
Award by the Committee shall, in all cases, be in its sole discretion, and shall
be final and conclusive.
9. Law Governing. WITHOUT LIMITATION, THIS AWARD SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF DELAWARE.
10. Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto. No amendment of the Award may be made except with the written agreement
of both the Company and the Employee.
     Dated as of this                      day of                    ,
200                    .

         
 
      DENBURY RESOURCES INC.
 
       
 
  Per:    
 
       
 
      Gareth Roberts, President & CEO
 
       
 
  Per:    
 
       
 
      Phil Rykhoek, Sr. Vice President & CFO

 



--------------------------------------------------------------------------------



 



Acknowledgment
     The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Award, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award, and (v) my understanding that, by my signature below, I am agreeing
to be bound by all of the terms and provisions of this Award.
     Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Award) of the Administrator upon any
questions arising under this Award.
     Dated as of this                      day of
                                        , 200                    .

     
 
   
 
   
 
 
 
          Employee Name

 